UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            21-CR-303 (LTS)
                                                                       :
JOHANKY DE LUNA-ALMANZAR,                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                               AMENDED ORDER

                 The Court has requested that Mr. De Luna-Almanzar’s pretrial conference take

place via video conference on the morning of June 15, 2021, at 9:00 a.m. No conference date,

time or modality can be confirmed before the end of the preceding week, so counsel are

requested to keep their calendars open between the hours of 9 a.m. and 2 p.m. on June 15,

2021, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       May 21, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge



ALMANZAR SCHED REQ ORDER                                  VERSION MAY 21, 2021                              1
